DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim(s) 9, “flow path” lack(s) antecedent basis.
	With regard to claim(s) 11, “junction lack(s) antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergstrom (2,978,279).
Bergstrom (2,978,279) disclose(s):
Piping circuit, figure(s) 1;
Particles, column(s) 1, line(s) 19;
first segment 10;
second segment 11, top segment;
upstream end 12;
terminal end 21;
length L, length of lowest segment 11;
discharge line(s), lowest segment 11;
vessel 13;
particle source, reservoir above 14;
line(s) that connects between particle source & first segment, 14.

	With regard to claim(s) 9, “pick up velocity” & “saltation velocity”, these are concepts more salient to a pipe(s) at an incline, as opposed to vertical.  So they are the velocity at which Particles first become entrained, & the velocity at which no Particles drop out of the conveying stream, respectively.  Bergstrom (2,978,279) meets both of these criteria employing a vertically oriented pipe(s) or there would be no conveying at all, and Particles would be dropping back down into the vessel, clogging the inlet(s).  
	With further regard to claim(s) 9, Bergstrom (2,978,279) disclose(s) first & second gases, as the second gas is a fuel/air mixture & the first gas is a lift gas, discharged as inert, or spent, from the kiln.  
	With regard to claim(s) 10, the second segment is at a length to limit pressure loss, maintaining sufficient kinetic energy or the Particles would not reach the top vessel 20.
	With regard to claim(s) 13, it is the position of the office that any fluid flow meets this limitation(s).  The prime mover in fluid flow is a pressure difference; to which any intermediate segment must be at a difference less than the overall.  This is particularly the case for a steady state system as recited by applicant’s claim language.  
	With regard to claim(s) 14, Bergstrom (2,978,279) clearly disclose(s) an elevated terminal end.  
	With regard to claim(s) 15, Particles are selectively conveyed as reflected by the presence of the valve(s) in 15 & 17.  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653